DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s amendment submitted on June 24, 2021.  In virtue of this amendment, claims 1-20 are now pending in the instant application.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record fails to disclose or fairly suggest the following limitations:
A stabilizing system for a controllable dimmer, comprising … “a current controller, electrically coupled to the AC power supply, the TRIAC dimmer circuit and the load conversion circuit, configured to detect an activating phase of the AC voltage from the drive power, during which the TRAIC dimmer circuit receives power from the AC power supply, and configured to keep a sum of a buffer current of the current controller and a load current of the load conversion circuit to approximate a predetermined critical current value and to exceed an operating current of the TRIAC dimmer circuit in response to the detected activating phase of the AC voltage; wherein the TRIAC dimmer circuit is further configured to dynamically generate the drive power using the AC voltage and the operating current of the TRIAC dimmer circuit in response to the activating phase of the AC voltage”, in combination with the remaining claimed limitations as claimed in independent claim 1 (claims 2-16 are allowed as being dependent on claim 1).
Reasons for indicating the allowable subject matter of claims 17-20 were provided in the previous office action mailed on March 24, 2021.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Gommans et al. – US 2020/0229278
Prior art Brandt – US 2016/0330808
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010.  The examiner can normally be reached on Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        September 8, 2021